Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devora Champa on 28 Jan. 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 4 is cancelled.
Claims 1, 3, 5 and 12 are amended as follows:
1. (Currently Amended) A method for increasing the relative abundance of  having an autism spectrum disorder (ASD), said method comprising treating said subject by administering a therapeutically effective amount of a pharmaceutical composition comprising a fecal microbe preparation comprising a community of fecal bacteria from a stool of a human donor, thereby improving one or more ASD symptoms in said subject and causing said subject to exhibit at least a 2-fold increase of the relative abundance of each of Bifidobacterium and Desulfovibrio in the gut of said subject 

3. (Currently Amended) The method of claim 1, wherein said method further comprises determining in said subject the relative abundance of said Bifidobacterium and Desulfovibrio 

5. (Currently Amended) The method of claim [[4]]1, wherein said one or more ASD symptoms comprise an impairment in sociability.

12. (Currently Amended) The method of claim 1, where said treating further comprises administering an antibiotic to said subject prior to administering said pharmaceutical composition.

Conclusion
Claims 1, 3, 5-8, 10-17 and 21-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657